Citation Nr: 1648091	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  07-19 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for head injury residuals, including headaches, blackouts, lightheadedness, dizziness, and vertigo.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from June 1968 to February 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the St. Petersburg, Florida, Regional Office (RO). In September 2014 and January 2016, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

The electronic record indicates that the AOJ is taking action on the issues of an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue). 


REMAND

The Veteran has claimed service connection for head injury residuals but he has never been giving a traumatic brain injury (TBI) VA examination. Therefore, remand is necessary.

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA TBI examination to obtain an opinion as to the nature and etiology of his head injury residuals. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran experienced a TBI in service.

b.  all residuals from any in-service TBI.

The examiner's attention is drawn to the following:

*Service treatment records stating that the Veteran was seen in the emergency medical department in October-November 1969 for "contusions about face following fight" and that he had contusions, abrasions, swelling about the face, and increased tenderness at the base of the nose, and that he had dental surgery on the right side of his jaw.

*Service treatment records indicating normal neurological examinations at service separation in February 1970 and in a November 1985 quadrennial examination.

*October 1979 VA treatment record indicating complaints of headaches and a diagnosis of a sinus headache.

*November 1979 VA treatment record stating that the Veteran had a medical history of a seizure.

*November 1979 VA hospital treatment record indicating that the Veteran had several episodes of passing out and unconsciousness in the prior weeks, a history of headaches beginning in 1975-1976, and stating a diagnosis of syncope and occipital lacerations.

*November 1979 VA treatment record stating that the Veteran had a normal electroencephalogram (EEG).

*February 1980 VA neurology consultation.

*November 1985 quadrennial examination report of medical history stating that the Veteran had one episode of unconsciousness in 1979.

*August 2005 claim where the Veteran reported the history of the in-service fight and that he began having blackouts and periods of unconsciousness in 1970 and that they occur approximately 4 times per year.

*February 2007 VA treatment record describing an episode of blacking out 2 weeks prior. VBMS Entry 12/13/2007, p. 5.

*May 2007 VA treatment record stating a "syncope:  x1:  probably vasovagal +/- Levitra but need WU bc Risk factors. normal carotids, TST 4/07 wnl." VBMS Entry 12/13/2007, p. 18.

*June 2007 VA Form 9 which includes a statement from the Veteran describing the nature of his in-service injury and describing residuals that he has suffered since the injury.

*February 2008 VA treatment record where the Veteran reported a history of dizziness, lightheadedness, and blacking out over the prior 30 years. VBMS Entry 5/7/2008, p. 24.

*December 2008 VA treatment record where the Veteran was seen for dizziness, described vertigo with black outs since the 1970s when he was assaulted in the head and face, and had complaints of ear pain and congestion. VBMS Entry 12/9/2008, p. 1-2.

*December 2008 VA emergency medical department record describing that the Veteran had dizziness and fainted. VBMS Entry 12/9/2008, p. 3.

*February 2009 VA neurology consultation notes which state the history of the Veteran's disorders and that his vertigo spells are most likely related to a TBI. VBMS Entry 1/27/2010, p. 262-265.

*July 2009 VA treatment record stating that the Veteran had complaints of lightheadedness and that he has had similar episodes for 35 years, that he was evaluated by a neurologist who considered the episodes related to head trauma 30 years prior, and that his neurologic examination "did not reveal focal deficit, no nystagmus observed." VBMS Entry 1/24/2010, p. 218.

*August 2009 VA treatment record stating that the Veteran was seen the month prior for complaints of lightheadedness and chronic dizziness and that he was orthostatic at that time. VBMS Entry 1/24/2010, p. 191.

*September 2010 VA treatment record stating the history of the Veteran's in-service injury. VBMS Entry 1/24/2010, p. 14.

*October 2010 VA treatment record indicating that the Veteran had chronic episodic dizziness since the 1970's following a TBI, that he was seen by an ENT and "VNG showed downbeat nystagmus on two subtests, suggestive of a central origin," that he was seen by a neurologist and "neuro exam unremarkable, no nystagmus" but that the neurologist indicated that his vertigo spells are "most likely related to TBI," and that he had an EEG done and it was normal. VBMS Entry 1/24/2010, p. 175.

*October 2010 VA treatment record stating the history of the Veteran's in-service injury. VBMS Entry 1/24/2010, p. 201.

*January 2011 VA treatment record stating the history of the Veteran's in-service injury and that he reported blacking out due to alcohol consumption in 1999 and that he hit his head and had a seizure at that time. VBMS Entry 5/12/2011, p. 2-3.

*January 2011 VA treatment record stating that the Veteran had a neurology examination in December 2008 that showed "no nystagmus, brisk reflexes x 4, motor 5/5, neg rhomberg" and that he had a September 2010 abnormal echocardiogram (ECG). VVA Entry 5/31/2012, p. 67-70.

*October 2013 VA treatment record stating that the Veteran had a history of TBI "with recent re-onset of seizure like activity vs myoclonus." VBMS Entry 7/1/2014, p. 76.

*November 2013 VA neurology consultation stating that the Veteran had dizziness, lightheadedness, and loss of consciousness, that he has a closed TBI because he was assaulted by his roommate, and that he had a possibility of ictal events. VBMS Entry 7/1/2014, p. 77-79.

*January 2014 VA treatment records for neurology hospitalization providing a history of the Veteran's disorder and symptoms and that he had a closed TBI in the 1960's due to violence/assault by his roommate. VBMS Entry 7/1/2014, p. 92-103.

*February 2014 VA treatment records following discharge from hospital, including cardiology records and magnetic resonance imaging (MRI) records. Headaches were determined to be cervicogenic in nature. VBMS Entry 7/1/2014, p. 103-109.

*October 2014 and January 2016 VA headache examinations.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




